DETAILED ACTION
This is a response to applicant’s submissions filed on 6/3/2021.  Claims 1-18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 6/3/2021.  These drawings are unacceptable.
The drawings are objected to because the claimed elements are not clearly shown in the figures. That is, in fig. 11, the faint lines are indeterminate, and seemingly incomplete lines in the figure make it unclear what is being shown.  In addition, the reference numbers are blurred.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10” has been used to designate two different carriers (carrier with a drive pinion and a solid shaft shown as part of gear train 100, figs. 1-3; and carrier with a drive pinion and a hollow shaft shown as part of gear train 101, fig. 11).  It appears the carrier labeled “10” in fig. 11 should be labeled “20”.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate two different carriers (carrier with a drive pinion and a solid shaft shown as part of gear train 300, fig. 11; and carrier with a drive pinion and a hollow shaft shown as part of gear train 200, figs. 4-6).  It appears the carrier labeled “20” in fig. 11 should be labeled “10”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  
in paragraphs 50, 52, 63, 71, 81, 83, 88, 90, and 94, reference character “33” used to designate the bearing pins of the second planet gears should be corrected to reference character “37”;
in paragraph 52, reference character “31” used to designate the second planet gears should be corrected to reference character “32”;
in paragraph 65, reference character “20” used to designate the planet carrier of the first epicyclic gear train 100 should be corrected to reference character “10”;
in paragraph 79, reference character “10” used to designate the planet carrier of the first epicyclic gear train of fig. 11 should be corrected to reference character “20”;
in paragraphs 78-81, 84, and 85, reference character “100” used to designate the first epicyclic gear train of fig. 11 should be corrected to reference character “101”;
in paragraphs 83 and 84, reference character “30” used to designate the planet carrier of gear train 300 should be corrected to reference character “10”;
in paragraphs 85 and 86, reference character “10” used to designate the planet carrier of the fourth epicyclic gear train 400 should be corrected to reference character “30”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, line 15, the phrase “a first gear reduction” renders the claim indefinite because it appears to be a double inclusion of the first gear reduction previously recited (lines 7-8).
Regarding claim 1, line 16, the phrase “a second gear reduction” renders the claim indefinite because it appears to be a double inclusion of the second gear reduction previously recited (lines 8-9).
Regarding claim 10, line 3, the phrase “the connecting pin” renders the claim indefinite because it is unclear which connecting pin is being referenced.
Regarding claim 18, lines 2-4, the phrase “the first cover ring or the second cover ring and at least two of the first planet gears or at least two of the second planet gears” renders the claim indefinite because it appears to be inaccurate according to the disclosure.  Paragraph 46 discloses first planet gears 31 and second planet gears 32 correspond to respective first cover ring 21 and second cover ring 22.  The specification does not disclose that first planet gears 31 can correspond to second cover ring 22, nor that second planet gears 32 can correspond to first cover ring 21.
Claims 2-18 are also rejected as being dependent upon a rejected base claim.

Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed 6/3/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that applicant provided either an English counterpart or an English abstract to identify the relevance of the references (Applicant’s Response, pg. 12), it is noted that the German Search Report dated 12/17/2018 on the IDS filed 3/14/2019 was not considered by the examiner because the copy of the report filed by the applicant is completely in German with no corresponding explanation of relevance in English.  The foreign references cited on the IDS filed 3/14/2019 were considered as they were filed with a corresponding explanation of relevance in English.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN D BISHOP whose telephone number is (571)270-3713.  The examiner can normally be reached on Monday through Friday, 7am - 5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Erin D Bishop/Primary Examiner, Art Unit 3619